Citation Nr: 0318073	
Decision Date: 07/28/03    Archive Date: 08/05/03

DOCKET NO.  98-15 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to a compensable rating for a psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant and former employer




ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1944 to March 
1945.

This case was previously before the Board of Veterans' 
Appeals (Board) from a September 1998 RO decision which 
denied service connection for bilateral hearing loss and a 
psychiatric disorder.  In January 1999, the Board remanded 
the case to the RO for additional evidentiary development.  
In January 2000, the veteran appeared at a hearing before the 
RO.  In June 2001, the RO restored service connection for a 
psychiatric disorder ("nervous condition"), assigning a 
noncompensable rating; the veteran now appeals for an 
increased (compensable) rating for the psychiatric disorder.

The Board decision below addresses the claim for service 
connection for bilateral hearing loss; the remand which 
follows addresses the claim for a compensable rating for a 
psychiatric disorder.  


FINDING OF FACT

The veteran's current bilateral hearing loss began years 
after his active service and was not caused by any incident 
of service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Navy from March 1944 
to March 1945.  His service medical records do not show 
hearing loss.

Private medical records from October 1996 show the veteran 
indicating that his hearing had diminished greatly over the 
previous year.  He had recently had his hearing aid re-
evaluated.  VA outpatient treatment records from March 1998 
indicate the veteran suffering from partial deafness.  

In August 1998, the veteran filed his current claim for 
service connection for bilateral hearing loss.

In January 2000, the veteran appeared at a hearing before the 
RO.  Regarding his hearing loss, he stated that during 
service he practiced drills in training which sometimes 
caused him to bump heads with fellow servicemen.  He stated 
that he became dizzy from this and that this may have caused 
or contributed to his hearing loss.  He reported that he was 
told by a doctor while he was in the military that his 
hearing was a little less than it had been.  He said that he 
had been given an audiological examination the previous year, 
and was first issued a hearing aid in 1953.  He stated that 
he currently had an equipment device on his phone to enable 
him to hear better.  A former employer testified that the 
veteran had difficulty hearing customers and was also 
impaired in his driving because of his hearing.  

In a letter dated in April 2001, a hearing aid specialist 
with AAA Hearing Aid Service stated that the veteran had worn 
hearing aids from AAA from the early 1980s until November 
1998.  It was indicated that the veteran had severe hearing 
loss, but had not been seen since November 1998 following a 
disagreement.


II.  Analysis

The file shows that through correspondence, the rating 
decision, the statement of the case, and the supplemental 
statements of the case, the veteran has been notified of the 
evidence necessary to substantiate his claim.  Relevant 
medical records have been obtained to the extent possible, 
and a VA examination is not warranted under the circumstances 
of the case.  The Board finds that the notice and duty to 
assist provisions of the law have been satisfied.  See 
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

Service connection may be granted for disability due to 
disease or injury which was incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303. 

Service connection will be presumed for certain chronic 
diseases, including sensorineural hearing loss, which become 
manifest to a compensable degree within the year after active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Review of the veteran's service medical records from his 
March 1944 to March 1945 active duty indicates that there 
were no complaints, findings, or diagnosis of hearing loss 
during service.  There is no evidence of hearing loss within 
the year after service, as required for a presumption of 
service connection.  In fact, there is no evidence of hearing 
loss for many years after service.  There is no competent 
medical evidence which links current hearing loss to service 
which ended many years ago.  The Board finds that a VA 
examination with opinion is not warranted in this case, as 
there is no competent medical evidence which would indicate 
that current hearing impairment suffered by the veteran is 
the result of any event, injury, or disease occurring in 
service.  There are no proven predicate facts upon which a 
doctor could make a competent medical opinion on any 
relationship between current hearing loss and service.  See 
38 C.F.R. § 3.159(c)(4).  The veteran has testified that 
events in service may have caused or contributed to his 
hearing loss; however, as a layman, he has no competence to 
give a medical opinion on the etiology of his hearing loss.  
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).

The weight of the credible evidence demonstrates that current 
hearing loss began many years after the veteran's active duty 
and was not caused by any incident of service.  The condition 
was not incurred in or aggravated by service.  As the 
preponderance of the evidence is against the claim for 
service connection for bilateral hearing loss, the benefit-
of-the-doubt rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).


ORDER

Service connection for bilateral hearing loss is denied.


REMAND

The Board finds that there is a further duty to assist the 
veteran in developing evidence pertinent to his claim for a 
compensable rating for a psychiatric disorder.  38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159.  

The veteran currently has a noncompensable rating for a 
service-connected psychiatric disorder.  He was scheduled for 
a VA examination in January 2001, and was unable to attend 
the examination due to transportation problems; this was 
before the June 2001 RO decision which restored service 
connection for a psychiatric disorder.  More recent evidence 
indicates that the veteran is confined to a nursing home due 
to various ailments including dementia.  In May 2003, the RO 
found he was incompetent for VA benefits purposes, and a 
custodian/fiduciary has since been appointed for him.  Under 
the circumstances, the duty to assist requires that an effort 
be made to obtain recent psychiatric treatment records and to 
provide the veteran with a VA psychiatric examination.

Accordingly, this issue is remanded for the following action:

1.  The RO should ask the veteran 
(through his representative and his 
custodian/fiduciary) to identify all VA 
and non-VA medical providers who have 
examined or treated him for psychiatric 
problems since 2000.  The RO should then 
obtain copies of the related medical 
records.  This includes but is not 
limited to medical records from the 
nursing home where the veteran resides.

2.  If feasible (given that the veteran 
is confined to a nursing home), the RO 
should have him undergo a VA psychiatric 
examination to determine the current 
severity of his service-connected 
psychiatric disorder.  The claims folder 
should be provided to and reviewed by the 
doctor in conjunction with the 
examination.  The doctor should assess 
the degree of occupational and social 
impairment due exclusively to the 
veteran's service-connected psychiatric 
disorder; a Global Assessment of 
Functioning (GAF) score should be 
assigned and explained.  

3.  Thereafter, the RO should review the 
claim for a compensable rating for a 
psychiatric disorder.  If the claim is 
denied, the RO should provide the 
appellant and representative with a 
supplemental statement of the case, and 
give them an opportunity to respond, 
before the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                     
______________________________________________
	L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



